internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr100582-02 date date legend distributing controlled_corporation a corporation b corporation c business a business b shareholder shareholder date date date date date date date plr-100582-02 date a b c d e f dear this letter responds to your request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below summary of facts distributing is a domestic_corporation that is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing has two classes of stock issued and outstanding one class of distributing stock is publicly traded distributing is indirectly engaged in business a through its wholly owned subsidiary_corporation a corporation a is indirectly engaged in business a through its wholly owned subsidiaries corporation b and corporation c_corporation b and corporation c respectively each are directly engaged in business a in addition distributing is indirectly engaged in business b through its subsidiary controlled by agreement dated date and amended as of date distributing and corporation a agreed to engage in a tax-free merger transaction the merger the taxpayer has represented that the merger which became effective on date qualified as a tax-free reorganization in the merger a wholly owned subsidiary of distributing merged with and into corporation a with corporation a surviving as a wholly owned subsidiary of distributing the shareholders of corporation a stock exchanged their corporation a stock for shares of distributing stock that represented less than a percent by vote and value of the outstanding_stock of distributing immediately after the merger controlled was formed by distributing on date as a wholly owned subsidiary on date distributing transferred to controlled the assets constituting business b and plr-100582-02 controlled assumed the liabilities relating thereto in a transaction that the taxpayer has represented qualified for nonrecognition_of_gain_or_loss on date controlled sold b shares of its common_stock to the public in a partial initial_public_offering the ipo subsequent to the ipo distributing owned and continues to own c shares of controlled common_stock - the sole class of issued and outstanding controlled stock - representing approximately d percent of the e shares of controlled common_stock outstanding as of date controlled stock is publicly traded distributing and controlled will have entered into a tax_sharing_agreement tax_sharing_agreement that will be in effect at the time of and subsequent to the distribution as defined herein financial information has been received which indicates that distributing’s business a and controlled’s business b each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years business a and business b are substantially different incompatible businesses and their present coexistence within the same affiliated_group creates management systematic and other problems that can only be resolved through a complete separation of the two businesses distributing has presented documentation including internal reports and reasoned analyses of an outside financial advisor and independent analysts as well as other materials to substantiate the corporate business_purpose for the complete separation of business a from business b proposed transaction accordingly to enhance the success of business a and business b by enabling distributing and controlled to resolve the management and systematic and other problems that arise by the operation of the two businesses within a single affiliated_group the following transaction is proposed distributing will distribute all of the shares of controlled common_stock held by distributing representing at least percent of the sole class of issued and outstanding shares of controlled stock to the holders of distributing’s common_stock pro_rata in proportion to their ownership of distributing the distribution and cash will be distributed in lieu of fractional shares on the effective date of the distribution the distribution date the distribution will take place on or after date before the distribution controlled may redeem up to approximately f percent of its stock that is held by distributing representations distributing has made the following representations regarding the proposed transaction a the indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities plr-100582-02 b c d e f g h i j k no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing_corporation a corporation b and corporation c is representative of each corporation’s present operation and with regard to each such corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of its controlled subsidiary_corporation a immediately after the distribution at least percent of the fair_market_value of the gross assets of corporation a will consist of the stock of corporation a’s controlled_subsidiaries corporation b and corporation c each of which is a corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the business a assets directly held by corporation b have a fair_market_value that is at least percent of the total fair_market_value of corporation b’s gross assets the business a assets directly held by corporation c have a fair_market_value that is at least percent of the total fair_market_value of corporation c’s gross assets the five years of financial information submitted on behalf of controlled is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the business b assets directly held by controlled have a fair_market_value that is at least percent of the total fair_market_value of controlled’s gross assets following the distribution distributing through corporation a corporation b and corporation c and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution is being carried out for the following corporate business_purpose to effect fit and focus the distribution is motivated in whole or substantial part by the foregoing corporate business_purpose plr-100582-02 l m n o p there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution notwithstanding the foregoing shareholder and shareholder may in the future determine to dispose_of or purchase any such stock in the normal course of their respective businesses as investment advisors based upon decisions as to existing market conditions and the needs of investors they represent there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that either i was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii is attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date q the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons has acquired or will acquire directly or indirectly stock plr-100582-02 r s t u possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled there was no agreement understanding arrangement or substantial negotiations concerning the distribution at the time of the merger or within six months thereafter or at the time of the ipo or within six months thereafter distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the distribution except with respect to obligations arising out of certain disclosed continuing relationships no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to controlled stock will be included in income immediately before the distribution see sec_1_1502-19 v payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length rulings no gain_or_loss will be recognized by and no amount will be included in the income of distributing’s shareholders upon the receipt of controlled common_stock from distributing pursuant to the distribution sec_355 no gain_or_loss will be recognized by distributing upon the distribution of controlled common_stock to distributing’s shareholders pursuant to the distribution sec_355 the aggregate basis of the distributing stock and the controlled common_stock in the hands of distributing’s shareholders after the distribution will be the same as the aggregate basis of the distributing stock in the hands of distributing’s shareholders immediately before the distribution plr-100582-02 allocated between the distributing stock and the controlled common_stock in proportion to the fair market values of each in accordance with sec_1_358-2 a see also sec_358 b - c the holding_period of the controlled common_stock to be received by the distributing shareholders will include the holding_period of their distributing stock provided that the distributing stock is held as a capital_asset on the distribution date sec_1223 the payment of cash in lieu of fractional shares in controlled will be treated as if the fractional shares were distributed and then redeemed by controlled the cash payment will be treated as having been received as a distribution in full payment in exchange for the stock considered redeemed as provided in sec_302 see revrul_66_365 1966_2_cb_116 revproc_77_41 1977_2_cb_574 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 payments made by distributing to controlled or by controlled to distributing under the tax_sharing_agreement that i have arisen or will arise for a taxable_period ending before the distribution or for a taxable_period beginning on or before and ending after the distribution and ii will not become fixed or ascertainable until after the distribution will be treated as occurring immediately before the distribution caveats no opinion is expressed about the tax treatment of the transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed concerning the tax consequences associated with a b c the merger that distributing and corporation a entered into on date pursuant to an agreement dated date and which was amended on date distributing’s transfer to controlled on date of the assets constituting business b and controlled’s assumption of the liabilities relating thereto or the proposed redemption of controlled stock which may occur before the distribution procedural statements plr-100582-02 the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction is consummated in accordance with the power_of_attorney on file with this office the original of this letter is being sent to the taxpayer’s authorized representative sincerely yours alfred c bishop jr branch chief branch associate chief_counsel corporate
